DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Toner et al., (US 8,899,761. Toner hereafter).
With respect to claim 1, Toner discloses an apparatus (8. Figs. 2-50 with embodiment in Fig. 31A. Col. 17, line 47-Col. 18, line 6) comprising: 
an optical surface (surface of 20 and 70); 
an ultrasonic transducer (16) mechanically coupled to the optical surface, the ultrasonic transducer configured to (capable of) atomize a fluid on the optical surface by vibrating the optical surface; 

a second electrode (conductive electrode layer on 152. Col. 17, lines 51-56) in a peripheral area (of 20 and 70, including the lens cover contacts 58 and 59, forward face 52 and front face 48) relative to the optical surface, the second electrode configured to (capable of) attract the atomized fluid from the optical surface towards the peripheral area, by using an electric field to electrostatically control the atomized fluid responsive to a voltage between the first and second electrodes, in which the first electrode is configured to (capable of) receive a first polarity of the voltage (one polarity of the electrical dipoles of the electric field. Col. 15, lines 1-27), the second electrode is configured to (capable of) receive a second polarity of the voltage, and the second polarity is opposite the first polarity (the second electrode must has a second polarity opposite the first polarity in an electrical dipoles of the electric field).
Alternatively, Toner fails to specifically disclose the first electrode is configured to receive a first polarity of the voltage, the second electrode is configured to receive a second polarity of the voltage.
Since the electrodes configuration of Toner is similar to the Applicant’s configuration, the electrodes of Toner must have the same capabilities of the Applicant’s electrodes to charge the atomized fluid as recited in the claims. 
As for the different polarities of the electrodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to know that since the two electrodes are wired within a single electrical loop (Fig. 50) circuit, the two electrically corresponding electrodes must each has polarity opposite 
With respect to claim 2, Toner discloses two opposite polarity for each electrodes (electrical dipoles of the electric field. Col. 15, lines 1-27). Toner fails to specifically disclose wherein the first polarity is a positive polarity, and the second polarity is a negative polarity.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first polarity as a positive polarity, and the second polarity as a negative polarity in order to produce a complete electrical circuit. 
With respect to claim 3, Toner discloses wherein the optical surface is hydrophobic (Col. 4, lines 30-34; Col. 8, line 53-Col. 10, line 17. Figures 16-26B).
With respect to claim 4, Toner discloses wherein the peripheral area is hydrophobic (Col. 4, lines 30-34; Col. 8, line 53-Col. 10, line 17. Figures 16-26B).
With respect to claim 5, Toner discloses wherein the optical surface is at least partially enclosed (encircled) by the peripheral area.
With respect to claim 6, Toner discloses wherein an angle between of the optical surface (70. Fig. 11) and the peripheral area (the peripheral edge defining the thickness of 70) is a right angle.
With respect to claim 7, Toner discloses wherein an angle between the optical surface (20. Fig. 4) and the peripheral area (area connected to 58 and 59) is an obtuse angle.


    PNG
    media_image1.png
    216
    540
    media_image1.png
    Greyscale

With respect to claim 10, Toner discloses the apparatus further comprising a signal generator (from piezoelectric buzzer) coupled to the ultrasonic transducer, in which the signal generator is configured to (capable of) generate a first signal having a first frequency (7.3 kHz. Col. 23, lines 32-33) and a second signal having a second frequency (7.7 kHz. Col. 23, lines 34-35), the ultrasonic transducer has first and second resonant frequency bands, the first frequency is within (the first resonant frequency band is created by the first frequency) the first resonant frequency band, and the second Application No. 15/492,395Amendment D - AF 4/6TI-78079frequency is within (the second resonant frequency band is created by the second frequency) the second resonant frequency band.
With respect to claim 11, Toner discloses wherein the ultrasonic transducer is configured to (capable of) reduce a droplet of the fluid from a first size to a second size by vibrating the optical surface at the first frequency responsive to the first signal, and to (capable of) reduce the droplet of the fluid from the second size to a third size by vibrating the optical surface at the second frequency responsive to the second signal.

With respect to claim 22, Toner discloses an apparatus (8. Figs. 2-50 with embodiment in Fig. 31A. Col. 17, line 47-Col. 18, line 6) comprising: 
an optical surface (surface of 20 and 70) that is hydrophobic (Col. 4, lines 30-34; Col. 8, line 53-Col. 10, line 17. Figures 16-26B); 
an ultrasonic transducer (16) mechanically coupled to the optical surface, the ultrasonic transducer configured to (capable of) atomize a fluid on the optical surface by vibrating the optical surface; 
a first electrode (conductive electrode layer on 150. Col. 17, lines 51-56) on the optical surface; and 
a second electrode (conductive electrode layer on 152. Col. 17, lines 51-56) in a peripheral area (of 20 and 70, including the lens cover contacts 58 and 59, forward face 52 and front face 48) that at least partially encloses the optical surface, the second electrode configured to (capable of) attract the atomized fluid from the optical surface towards the peripheral area, by using an electric field to electrostatically control the atomized fluid responsive to a voltage between the first and second electrodes, in which the first electrode is configured to (capable of) receive a first polarity of the voltage (one polarity of the electrical dipoles of the electric field. Col. 15, lines 1-27), the second 
Alternatively, Toner fails to specifically disclose the first electrode is configured to receive a first polarity of the voltage, the second electrode is configured to receive a second polarity of the voltage.
Since the electrodes configuration of Toner is similar to the Applicant’s configuration, the electrodes of Toner must have the same capabilities of the Applicant’s electrodes to charge the atomized fluid as recited in the claims. 
As for the different polarities of the electrodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to know that since the two electrodes are wired within a single electrical loop (Fig. 50) circuit, the two electrically corresponding electrodes must each has polarity opposite one another in order for the circuit to complete the electrical loop. Therefore, first electrode having first polarity and second electrode having a second polarity opposite the first is well known in the art in order to produce a complete electrical circuit.
With respect to claim 23, Toner discloses two opposite polarity for each electrodes (electrical dipoles of the electric field. Col. 15, lines 1-27). Toner fails to 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first polarity as a positive polarity, and the second polarity as a negative polarity in order to produce a complete electrical circuit. 
With respect to claim 24, Toner discloses wherein the peripheral area is hydrophobic (Col. 4, lines 30-34; Col. 8, line 53-Col. 10, line 17. Figures 16-26B).
With respect to claim 25, Toner discloses the apparatus further comprising a signal generator (from piezoelectric buzzer) coupled to the ultrasonic transducer, in which the signal generator is configured to (capable of) generate a first signal having a first frequency (7.3 kHz. Col. 23, lines 32-33) and a second signal having a second frequency (7.7 kHz. Col. 23, lines 34-35), the ultrasonic transducer has first and second resonant frequency bands, the first frequency is within (the first resonant frequency band is created by the first frequency) the first resonant frequency band, and the second Application No. 15/492,395Amendment D - AF 4/6TI-78079frequency is within (the second resonant frequency band is created by the second frequency) the second resonant frequency band.
With respect to claim 26, Toner discloses wherein the ultrasonic transducer is configured to (capable of) reduce a droplet of the fluid from a first size to a second size by vibrating the optical surface at the first frequency responsive to the first signal, and to (capable of) reduce the droplet of the fluid from the second size to a third size by vibrating the optical surface at the second frequency responsive to the second signal.


Response to Arguments
The applicant argues that Toner fails to disclose the limitations newly amended in claim 1. The applicant’s argument has been considered but is moot due to the new interpretation of the Toner reference. The peripheral area is now being interpreted as the peripheral area/edge of 20 and 70, including the lens cover contacts 58 and 59, forward face 52 and front face 48. See detailed rejections elaborated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 11, 2021